t c summary opinion united_states tax_court james a and debra j poyda petitioners v commissioner of internal revenue respondent docket no 18313-99s filed date james a poyda and debra j poyda pro sese george w bezold for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and the sole issue for decision is whether certain medical_expenses are deductible under sec_162 some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in medford wisconsin on the date the petition was filed in this case among several other endeavors petitioners owned and operated a christmas_tree farm during and the property on which the trees were grown was titled in both petitioners’ names and is subject_to a mortgage for which both are responsible at the time of trial there were approximately big_number trees on an 80-acre portion of the farm and petitioners sold christmas trees on lots however during the years in issue the farm was in an earlier stage of development and petitioners were not yet cutting and selling trees at that ‘respondent’s adjustments for each year to the earned_income_credit and the self-employment_income tax deduction as well as his calculation of petitioners’ liability for self-employment_income tax are computational and will be resolved by the court’s holding on the issue in this case - - time work on the farm directly involving the trees---such as mowing fertilizing pruning and shearing--occurred in the months of may through september other business activity continued through winter months but these months were not as busy as summer during and ms poyda worked days a week at the medford area chamber of commerce in addition she worked an undetermined amount of time with the christmas_tree farm and also helped in keeping the books_and_records for petitioners’ other endeavors in logging and the growing of ginseng all of petitioners’ activities were conducted out of a home_office no records were maintained by petitioners documenting the amount of time ms poyda spent on farm activities according to the forms w-2 issued by mr poyda to ms poyda in and she respectively earned dollar_figure and dollar_figure or an average monthly salary of approximately dollar_figure and dollar_figure ms poyda earned dollar_figure in and dollar_figure in from her 2-day- per-week job at the medford area chamber of commerce she received no compensation_for work done in connection with petitioners’ logging and ginseng activities mr and ms poyda and their four children received benefits in the form of health_insurance_coverage and medical expense reimbursement from a plan provided to ms poyda purportedly in connection with her status as an employee of the farm fthis plan administered by mr poyda was provided by him to his employees who were aged and older had worked for him for months and who worked at least hours per week expenditures pursuant to this plan were incurred in the following amounts insurance premiums dollar_figure dollar_figure reimbursements big_number big_number total big_number big_number petitioners filed joint federal_income_tax returns in and deductions were claimed by petitioners on schedules f profit or loss from farming for employee_benefits in the amounts of dollar_figure in and dollar_figure in these expenses were disallowed by respondent because petitioners did not establish that these amounts claimed as employee_benefits constituted ordinary and necessary business_expenses the adjustments in the notice_of_deficiency increase petitioners’ self-employment_income by dollar_figure in and by dollar_figure in respondent argues that the disallowed expenses are not deductible as trade_or_business_expenses under sec_162 a because ms poyda was not a bona_fide employee of her husband a taxpayer generally may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in respondent asserts in his trial memorandum that ms poyda was the only eligible_employee under this plan there is no evidence in the record indicating whether or not there were other eligible employees - - carrying on any trade_or_business sec_162 this includes expenditures_for a sickness accident hospitalization medical expense or similar benefit plan if they are ordinary and necessary expenses of the trade_or_business sec_1 a income_tax regs an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner’s business 290_us_111 we first address the question whether ms poyda was an employee of her husband whether an individual is an employee is a question of fact see 63_tc_621 haeder v commissioner tcmemo_2001_7 to determine whether an employer-employee relationship exists courts generally apply a common_law agency test see 92_tc_351 affd 907_f2d_1173 d c cir where a family relationship is involved close scrutiny is required to determine whether a bona_fide employer- employee relationship existed and whether payments were made on account of such a relationship or instead on account of the family relationship see haeder v commissioner supra - - petitioners presented as evidence a document alleged to be an employment contract between ms poyda and her husband according to the terms of this document dated date ms poyda agreed to work hours per week for her husband at a monthly salary of dollar_figure whether petitioners intended this document to be an actual binding contract is doubtful primarily because of the following reasons first the document required ms poyda to work hours per week at a monthly salary of dollar_figure which would amount to less than sl per hour ms poyda actually earned a monthly salary of approximately dollar_figure and dollar_figure in and respectively although these amounts are more reasonable they do not conform to the document second we are not convinced that ms poyda spent hours per week throughout the year on the farm as specified in the document mr poyda testified that ms poyda worked hours per week throughout the year doing the majority of the work in the christmas trees including participation in planting fertilizing mowing pruning and related activity as well as all of the bookworks phone works any orders coming in ms poyda did not testify concerning her own activities petitioners presented no evidence corroborating mr poyda’s testimony nor did they provide any details other than these general and conclusory statements furthermore the work on the farm was - subject_to seasonal variations and ms poyda was engaged in other time-consuming activities----employment with the medford area chamber of commerce helping with petitioners’ other business activities and her role in raising their four children both of these facts support the conclusion that ms poyda did not adhere to the alleged contract by working hours each week third while ms poyda did perform some services in connection with the tree farm these services were performed more in the nature of a co-owner than an employee petitioners stipulated the fact that they owned and operated the tree farm and that they jointly owned the property on which the farm was located this signifies joint responsibility for the farm rather than the existence of an employer-employee relationship furthermore ms poyda also assisted her husband with similar activities in their other business endeavors without receiving compensation therefor this indicates she was not treated as an employee in any of these contexts we find that the expenses were not ordinary and necessary expenses_incurred in connection with the tree farm see welch v helvering supra there is nothing in the record to indicate any connection between the medical benefits ms poyda received and her assistance on the farm or even her assistance with petitioners’ other endeavors regardless of whether that assistance was as an employee or as a co-owner we find the medical_expenses were not business_expenses but rather were personal expenses of mr and ms poyda see haeder v commissioner supra personal_living_and_family_expenses generally are not deductible see sec_262 as respondent concedes these expenses would be deductible by petitioners to the extent allowed under sec_213 without reference to the tree farm however such a deduction would not affect petitioners’ tax_liability although neither party addressed the applicability of sec_162 in this case we note that because petitioners incurred a loss in the farming activity sec_162 does not entitle petitioners to deduct a portion of the insurance premiums see sec_162 a finally a rule computation will be required in this case to correct an adjustment made in the notice_of_deficiency with respect to taxable_year petitioners deducted dollar_figure in employee_benefits on the schedule f in that year respondent’s adjustment of dollar_figure overstates petitioners’ self- employment income by dollar_figure reviewed and adopted as the report of the small_tax_case division spetitioners have zero taxable_income in each of and the deficiencies in this case arise solely from increases in petitioners’ self-employment_income and petitioners’ adjusted_gross_income the latter causing an adjustment to the earned_income_credit a deduction under sec_213 would affect neither the amount of petitioners’ self-employment_income nor the amount of their adjusted_gross_income see sec_62 sec_1402 to reflect the foregoing decision will be entered under rule
